Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 33-39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 1902970 to Ramsaur et al. (Ramsaur).
Regarding claim 33, Ramsaur teaches a first plurality of apertures disposed in a first portion of the diffuser, the first plurality of apertures configured to provide a first flow rate; and a second plurality of apertures disposed in a second portion of the diffuser, the second plurality of apertures configured to provide a second flow rate that is greater than the first flow rate (Figures 2b and 3b show a variety of aperture sizes for a plate, 19b, upstream of tubes to allow for even flow through the tubing, Page 2 line 118 – Page 3 line 8). 
Regarding claim 33, Ramsaur teaches wherein the first plurality of apertures is arranged in a first configuration and the second plurality of apertures is arranged in a second configuration that is different from the first configuration (Figures 2b and 3b show a variety of aperture sizes for a plate, 19b, upstream of tubes to allow for even flow through the tubing, Page 2 line 118 – Page 3 line 8 and they are arranged in a different configuration in a number of ways). 
Regarding claim 35, Ramsaur teaches wherein the first plurality of apertures has a first number of apertures per unit area and the second plurality of apertures has a second number of apertures per unit area that is greater than the first number of apertures per unit area. (Figures 2b and 3b show a variety of aperture sizes for a plate, 19b, upstream of tubes to allow for even flow through the tubing, Page 2 line 118 – Page 3 line 8 and especially Figure 3b shows different number of apertures per unit area in the different sections). 
Regarding claim 36, Ramsaur teaches wherein a diameter of at least some of the second plurality of apertures is greater than a diameter of each of the first plurality of apertures (Figures 2b and 3b show a variety of aperture sizes for a plate, 19b, upstream of tubes to allow for even flow through the tubing, Page 2 line 118 – Page 3 line 8).
Regarding claim 37, Ramsaur teaches wherein the first plurality of apertures is located in a central portion of the diffuser and the second plurality of apertures is located between the central portion and an end of the diffuser (Page 2 line 118 – Page 3 line 8 discloses larger holes on the ends). 
Regarding claim 38, Ramsaur teaches wherein upon installation of the diffuser into the fuel-fired heating apparatus, the first portion of the diffuser is configured to generally align with an inlet of a first heat exchanger tube of the fuel-fired heating apparatus and the second portion of the diffuser is configured to generally align with an inlet of a second heat exchanger tube of the fuel-fired heating apparatus (when installed in the configuration provided this would occur as shown in Figures 2b and 3b show a variety of aperture sizes for a plate, 19b, upstream of tubes to allow for even flow through the tubing, Page 2 line 118 – Page 3 line 8). 
Regarding claim 39, Ramsaur teaches wherein diffuser further comprises a third plurality apertures disposed in a portion of the diffuser that is generally unaligned with any of the plurality of heat exchanger tubes (Figures 2b and 3b show a variety of aperture sizes for a plate some of which are .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 20-25, 27, 32-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPUB 20140202443 to Sherrow et al. (Sherrow) in view of Ramsaur.
Regarding claims 20, 33, and 38, Sherrow teaches a mixing chamber having an inlet and an outlet (160 inclusive of fuel injector structure and line, Figures 8a and 4b); a fuel injector configured to provide fuel from a fuel source into the mixing chamber (163, Figure 8b); a burner box in fluid communication with the outlet of the mixing chamber and a plurality of heat exchange tubes (space between 125 and 128, Figure 8a); a diffuser (125, Figure 8a) disposed between the burner box and the plurality of heat exchanger tubes comprising a first plurality of apertures.

Ramsaur teaches a first plurality of apertures generally aligned with an inlet of a first heat exchanger tube of the plurality of heat exchanger tubes, the first plurality of apertures configured to provide a first flow rate; and a second plurality of apertures generally aligned with an inlet of a second heat exchanger tube of the plurality of heat exchanger tubes, the second plurality of apertures configured to provide a second flow rate that is greater than a first flow rate provided by the first plurality of apertures (Figures 2b and 3b show a variety of aperture sizes for a plate, 19b, upstream of tubes to allow for even flow through the tubing, Page 2 line 118 – Page 3 line 8). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Sherrow with the teachings of Ramsaur to provide a first plurality of apertures generally aligned with an inlet of a first heat exchanger tube of the plurality of heat exchanger tubes, the first plurality of apertures configured to provide a first flow rate; and a second plurality of apertures generally aligned with an inlet of a second heat exchanger tube of the plurality of heat exchanger tubes, the second plurality of apertures configured to provide a second flow rate that is greater than a first flow rate provided by the first plurality of apertures. Doing so would allow for even flow through the heat exchanger tubes as desired by the process to create a desired thermal effect (Page 1 lines 34-50 and Page 2 line 118 – Page 3 line 8) which would eliminate hot spots.
Regarding claims 21 and 34, Sherrow is silent on wherein the first plurality of apertures is arranged in a first configuration and the second plurality of apertures is arranged in a second configuration that is different from the first configuration.
Ramsaur teaches wherein the first plurality of apertures is arranged in a first configuration and the second plurality of apertures is arranged in a second configuration that is different from the first configuration (Figures 2b and 3b show a variety of aperture sizes for a plate, 19b, upstream of tubes to allow for even flow through the tubing, Page 2 line 118 – Page 3 line 8 and they are arranged in a different configuration in a number of ways). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Sherrow with the teachings of Ramsaur to provide wherein the first plurality of apertures is arranged in a first configuration and the second plurality of apertures is arranged in a second configuration that is different from the first configuration. Doing so would allow for even flow through the heat exchanger tubes as desired by the process to create a desired thermal effect (Page 1 lines 34-50 and Page 2 line 118 – Page 3 line 8) which would eliminate hot spots.
Regarding claims 22 and 35, Sherrow is silent on wherein the first plurality of apertures has a first number of apertures per unit area and the second plurality of apertures has a second number of apertures per unit area that is greater than the first number of apertures per unit area. 
Ramsaur teaches wherein the first plurality of apertures has a first number of apertures per unit area and the second plurality of apertures has a second number of apertures per unit area that is greater than the first number of apertures per unit area. (Figures 2b and 3b show a variety of aperture sizes for a plate, 19b, upstream of tubes to allow for even flow through the tubing, Page 2 line 118 – Page 3 line 8 and especially Figure 3b shows different number of apertures per unit area in the different sections). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Sherrow with the teachings of Ramsaur to provide wherein the first plurality of apertures has a first number of apertures per unit area and the second plurality of apertures has a second number of 
Regarding claims 23 and 36, Sherrow is silent on wherein a diameter of at least some of the second plurality of apertures is greater than a diameter of each of the first plurality of apertures. 
Ramsaur teaches wherein a diameter of at least some of the second plurality of apertures is greater than a diameter of each of the first plurality of apertures (Figures 2b and 3b show a variety of aperture sizes for a plate, 19b, upstream of tubes to allow for even flow through the tubing, Page 2 line 118 – Page 3 line 8). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Sherrow with the teachings of Ramsaur to provide wherein a diameter of at least some of the second plurality of apertures is greater than a diameter of each of the first plurality of apertures. Doing so would allow for even flow through the heat exchanger tubes as desired by the process to create a desired thermal effect (Page 1 lines 34-50 and Page 2 line 118 – Page 3 line 8) which would eliminate hot spots.
Regarding claims 24 and 37, Sherrow is silent on wherein the first plurality of apertures is located in a central portion of the diffuser and the second plurality of apertures is located between the central portion and an end of the diffuser.
Ramsaur teaches wherein the first plurality of apertures is located in a central portion of the diffuser and the second plurality of apertures is located between the central portion and an end of the diffuser (Page 2 line 118 – Page 3 line 8 discloses larger holes on the ends). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Sherrow with the teachings of Ramsaur to provide wherein the first plurality of apertures is located in a central portion of the diffuser and the second plurality of apertures is located between the central portion and an end of the diffuser. Doing so would allow for even flow through the heat exchanger tubes as desired by the process to 
Regarding claims 25 and 39, Sherrow is silent on wherein diffuser further comprises a third plurality apertures disposed in a portion of the diffuser that is generally unaligned with any of the plurality of heat exchanger tubes.
Ramsaur teaches wherein diffuser further comprises a third plurality apertures disposed in a portion of the diffuser that is generally unaligned with any of the plurality of heat exchanger tubes (Figures 2b and 3b show a variety of aperture sizes for a plate some of which are generally unaligned with the heat exchanger tubes which can be considered a third set of apertures, 19b, upstream of tubes to allow for even flow through the tubing, Page 2 line 118 – Page 3 line 8). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Sherrow with the teachings of Ramsaur to provide wherein diffuser further comprises a third plurality apertures disposed in a portion of the diffuser that is generally unaligned with any of the plurality of heat exchanger tubes. Doing so would allow for even flow through the heat exchanger tubes as desired by the process to create a desired thermal effect (Page 1 lines 34-50 and Page 2 line 118 – Page 3 line 8) which would eliminate hot spots.
Regarding claim 27, Sherrow teaches wherein the mixing chamber comprises a venturi structure disposed therein, the venturi structure including a venturi inlet in fluid communication with the inlet of the mixing chamber and a venturi outlet in fluid communication with the outlet of the mixing chamber (185, Figure 3 or 190 and 180, Figure 8a).
Regarding claim 32, the modified device of Sherrow teaches wherein the first flow rate of the first plurality of apertures and the second flow rate of the second plurality of apertures are both associated with a constant fluid pressure (Ramsaur previously taught the second group of apertures).

Claims 26, 28, 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sherrow in view of Ramsaur and U.S. Patent 5791137 to Evans et al. (Evans).
Regarding claim 26, Sherrow is silent wherein the fuel injector is a radial fuel injector configured to distribute the fuel in a radially outward pattern although injector 163 appears to inject at least partially radially.
Evans teaches wherein the fuel injector is a radial fuel injector configured to distribute the fuel in a radially outward pattern (44, Figure 4). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Sherrow with the teachings of Evans to provide wherein the fuel injector is a radial fuel injector configured to distribute the fuel in a radially outward pattern. Doing so would ensure efficient mixing of fuel and air to minimize nitrous oxide emissions and provide a compact structure.
Regarding claim 28, Sherrow is silent on wherein the mixing chamber further comprises: a vane structure disposed proximate the inlet and the venturi inlet, the vane structure comprising a plurality of vanes.
Evans teaches wherein each of the plurality of vanes is positioned at an angle with respect to a central axis of the venturi structure such that each of the plurality of vanes is configured to direct passing fluid into a generally swirling flow pattern (46 , Figure 4 are swirl vanes). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Sherrow with the teachings of Evans to provide wherein each of the plurality of vanes is positioned at an angle with respect to a central axis of the venturi structure such that each of the plurality of vanes is configured to direct passing fluid into a generally swirling flow pattern. Doing so would ensure efficient mixing of fuel and air to minimize nitrous oxide emissions and provide a compact structure.
Regarding claim 29, Sherrow is silent on wherein each of the plurality of vanes is positioned at an angle with respect to a central axis of the venturi structure such that each of the plurality of vanes is configured to direct passing fluid into a generally swirling flow pattern.
Evans teaches wherein the mixing chamber further comprises: a vane structure disposed proximate the inlet and the venturi inlet, the vane structure comprising a plurality of vanes (44 and 46 are carried on housing, 24 per Figures 2 and 4). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Sherrow with the teachings of Evans to provide wherein the mixing chamber further comprises: a vane structure disposed proximate the inlet and the venturi inlet, the vane structure comprising a plurality of vanes. Doing so would ensure efficient mixing of fuel and air to minimize nitrous oxide emissions and provide a compact structure.

Claims 30 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sherrow in view of Ramsaur and U.S. Patent 5198625 to Boria (Boria).
Regarding claim 30, Sherrow is silent on wherein the venturi structure includes a sidewall comprising a plurality of perforations.
Boria teaches wherein the side wall of the venturi structure comprises a plurality of perforations (holes at 28, Figure 8). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Sherrow with the teachings of Boria to provide wherein the side wall of the venturi structure comprises a plurality of perforations. Doing so would reduce the noise output of the device.
Regarding claim 31, Sherrow is silent on wherein the mixing chamber further comprises a sound-attenuating chamber surrounding at least a portion of the venturi structure, the sound-attenuating chamber being in fluid communication with the venturi structure via the plurality of perforations.
Boria teaches wherein the mixing chamber further comprises a sound-attenuating chamber surrounding at least a portion of the venturi structure, the sound-attenuating chamber being in fluid .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 20, 21, 23, 26-34, 36 and 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 5, 6, 8, 9, 12, 14, and 17 of U.S. Patent No. 9739483. Although the claims at issue are not identical, they are not patentably distinct from each other because the 483 patent covers the same subject matter in more detail.
Claims 20, 21, 23, 24, 27, 30-34, and 36-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, and 5-8 of U.S. Patent No. 9951945. Although the claims at issue are not identical, they are not patentably distinct from each other because the 483 patent covers the same subject matter in more detail.
Claims 20, 21, 23, 26, 27, 28, 30-34, 36, and 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, and 7 of U.S. Patent No. 10571122. Although the claims at issue are not identical, they are not patentably distinct from each other because the 483 patent covers the same subject matter in more detail.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S ANDERSON II whose telephone number is (571)272-2055. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEVEN S ANDERSON II/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        
10/22/21